635 F. Supp. 1538 (1986)
UNITED STATES of America, Plaintiff,
and
Yonkers Branch, NAACP, et al., Plaintiffs-Intervenors,
v.
YONKERS BOARD OF EDUCATION, City of Yonkers and Yonkers Community Development Agency, Defendants.
Civ. A. No. 80 CIV. 6761 (LBS).
United States District Court, S.D. New York.
May 13, 1986.
*1539 *1540 U.S. Dept. of Justice, Civ. Div., Joshua P. Bogin, Kenneth Barnes, Michael L. Barrett, Sarah Vanderwicken, Washington, D.C., for plaintiff U.S.
Michael H. Sussman, Brooklyn, N.Y., for plaintiffs-intervenors N.A.A.C.P.
Vedder, Price, Kaufman, Kammholz & Day, Michael W. Sculnick, Gerald S. Hartman, Nicholas J. D'Ambrosio, Jr., New York City, for defendants City of Yonkers and Yonkers Community Development Agency.
Butzel, Long, Gust, Klein & Van Zile, John B. Weaver, John H. Dudley, Mark T. Nelson, Detroit, Mich., Hall, Dickler, Lawler, Kent & Howley, Paul Whitby, New York City, for defendant Yonkers Bd. of Educ.
U.S. Dept. of Justice, Civ. Div., Raymond M. Larizza, Calvin E. Davis, Kirk Victor, John W. Herold, Office of Litigation, U.S. Dept. of Housing & Urban Renewal, Washington, D.C., for third-party defendant Dept. of Housing & Urban Development.

ORDER FOR DESEGREGATION OF THE YONKERS PUBLIC SCHOOL SYSTEM
SAND, District Judge.

INTRODUCTION
On November 20, 1985, this Court held that actions taken by the City of Yonkers and the Board of Education, with respect to housing and public schools, were in whole or in part intentionally segregative. United States v. Yonkers Board of Education 624 F. Supp. 1276 (S.D.N.Y.1985). On December 18, 1985 the Court established a schedule for the action's remedy phase. The Yonkers Board of Education and the City of Yonkers were directed to submit remedy proposals on or before February 17, 1986.
On February 17, 1986, the Yonkers Board of Education submitted to the Court and the parties its proposed remedial plan, entitled "Educational Improvement Plan for the Yonkers Public School System". The United States and Plaintiffs-Intervenors (hereinafter "the NAACP") filed their responses to the Board's remedial proposal by March 12, 1986. On April 2, 1986 the Board filed modifications to its original remedial proposal, entitled "Modifications to the Educational Improvement Plan submitted on February 17, 1986" to which the United States and the NAACP filed responses by April 7, 1986.
The Court conducted a hearing from April 8, 1986 through April 15, 1986 receiving testimony and documentary evidence to assist it in fashioning an appropriate remedy for the unlawful condition of segregation found to exist in the Yonkers Public Schools.
On April 22, 1986, this Court issued its opinion and Proposed Remedial Order. On May 7, 1986, the Board submitted its Response and Objections to the Court's Proposed Remedial Order. Following consultation with all the parties the Court hereby sets forth its order for the desegregation of the Yonkers Public School System.

A. IMPLEMENTATION STRATEGIES
The implementation strategies which form the foundation for the Yonkers public schools Educational Improvement Plan shall include:

1. School Closings

The district shall close the following schools effective September, 1986:
*1541
    School # 6
    School # 10
    School # 11
    School # 32
    School # 34
    Fermi Middle School
    Hawthorne Middle School
    Yonkers High School

2. Elementary Schools

The district shall operate the following elementary schools effective September, 1986:
    School # 5
    School # 8
    School # 9
    School # 13
    School # 14
    School # 16
    School # 17
    School # 19
    School # 21
    School # 22
    School # 23
    School # 26
    School # 28
    School # 29
    School # 30
    Enrico Fermi
The attendance zones for these schools shall be those areas set forth in Appendix A. During the 1986-87 school year, the Board shall develop and begin to implement attendance area magnet programs designated for School 19 and Enrico Fermi, to open September 1987.

3. Dedicated Magnet Schools

The district shall operate dedicated magnet schools to reduce racial/ethnic isolation by attracting students to programs that emphasize areas of special interest. Students will be recruited to leave their regular attendance zone school to enroll in schools that have no specific attendance zone. The district shall operate the following district-wide dedicated magnet schools effective September, 1986:
School # 10  Early Childhood Center (Pre-K)
PEARLS  Gifted and Talented (Pre K-6) Hudson River Museum Junior High School  Science, Social Studies and Creative Arts, Gifted and Talented (7-9)
Saunders Trades, Technical, Business and Computer High School (and Academic Magnet Component)
Until the new Hudson River Junior High School is completed the 7-9 Gifted and Talented magnet program currently housed in Emerson and Mark Twain will be moved to Hawthorne. In addition, the 4-6 Gifted and Talented component of the PEARLS program planned for September, 1986 will also be housed in Hawthorne. Upon opening of the Hudson River Junior High School Hawthorne shall house the PEARLS program Pre K-6. Until the new Hudson River Junior High School is completed, the Pre K-3 component of the PEARLS program will be housed in School # 32.
Admission criteria for dedicated magnet schools, as well as for other magnet and specialized programs, will be submitted to a court appointed Monitor by June 1, 1986 for the magnet schools and programs to be implemented in September 1986 and by January 15, 1987 for the magnet schools and programs to be implemented in September 1987. Any party may offer its comments on such criteria to the Monitor. This procedure will be followed whenever a new program is slated to commence in the ensuing school term. All magnet students will take the required subjects and course work necessary for promotion and graduation, and all high school magnet students will have the opportunity to meet college entrance requirements. By June 15, 1986 the Board shall provide the Monitor and the parties with a description of the academic magnet program to be offered at Saunders.

4. Attendance Area Magnet Schools

The district shall operate the following attendance area magnet schools effective September, 1986:
School # 18  Scholastic Academy for Traditional Education (K-6)
School # 25  Science, Social Studies, Physical Development, Creative Arts, Extended Day (K-6)

*1542 School # 27  Montessori, Humanities and Creative Arts, Extended Day (K-6) Martin Luther King  High Technology Computer Assisted Instruction, Extended Day (K-6)
Burroughs Junior High School  Career Development and Pre-Vocational (7-9)
Emerson Junior High School  Performing and Visual Arts, Multilingual Education (7-9)
Mark Twain Junior High School  Physical Development (7-9)
Gorton Senior High School  Pre-Professional Magnet Program (10-12)
Lincoln Senior High School  Performing Arts Magnet Program (10-12)
Roosevelt Senior High School  Communication Arts Magnet Program (10-12)
Effective September 1987, the following additional attendance area magnet schools will be opened:
School # Multilanguage Options  Global Perspective (K-6)
Enrico Fermi  Computer Assisted Instruction and Performing Arts (K-6)
The attendance zones for all of the attendance area magnet schools are set forth in Appendix A.
For the first year of this Order the attendance area elementary magnet school will be integrated by admission policy which will afford an opportunity for enrollment to all students in the district to the maximum extent consistent with the integrative goals of the Order. In implementing this policy the Board may impose such limitations as shall be appropriate to achieve its objectives.
At the secondary level attendance area students and interested magnet students from throughout the district will be selected by application controlling for racial and ethnic balance.

5. Voluntary Student Transfers  VST

The district shall direct a Voluntary Student Transfer program permitting minority students who attend predominantly minority schools to transfer to non-minority schools. Conversely, white students attending predominantly white schools may transfer to predominantly minority schools of their choice for the same reason. The purpose of such transfers is to enhance the racial/ethnic balance of the receiving school. Such transfers will not be permitted, however, if they would adversely impact on the racial composition of either the receiving or the sending school.
To encourage Voluntary Student Transfers, enrichment and supplemental programs will be established in those schools where sufficient seating capacity has been identified.

B. SCHOOL DISTRICT ORGANIZATION
The district shall establish a K-6, 7-9, 10-12 grade pattern organization as follows:


*1543
                                                                                         CIS = Compensatory Infusion Services
                   PROPOSED ORDERSCHOOL                                                 CAI = Computer Assisted Instruction
                   DISTRICT REORGANIZATION                                               VST = Voluntary Student Transfer
 ------------------------------------------------------------------------------------------------------------------------------------
|   School   |    Current Organization   |       Proposed Organization          |              Program Description[*]               |
|------------|---------------------------|--------------------------------------|----------------------------------------------------|
| #5         |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Writing to Read; Kindermath                       |
| #6         |  K-6 Neighborhood School  |  CLOSED                              |  -                                                 |
| #8         |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Project Zoo                                       |
| #9         |  K-6 Neighborhood School  |  K-6 Neighborhood School             |  -                                                 |
| #10        |  K-6 Neighborhood School  |  Early Childhood Center              |  Early Childhood Center (PreK)                     |
| #13        |  K-6 Neighborhood School  |  K-6 Neighborhood School             |  Writing to Read                                   |
| #14        |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Project Zoo                                       |
| #16        |  K-6 Neighborhood School  |  K-6 Neighborhood School             |  -                                                 |
| #17        |  K-6 Neighborhood School  |  K-6 Neighborhood School             |  Writing to Read; Kindermath                       |
| #18        |  K-6 Neighborhood School  |  K-6 Attendance Area Magnet          |  Scholastic Academy for Traditional Ed.; CIS       |
| #19        |  K-6 Neighborhood School  |  K-6 Attend. Area Magnet (New Sch)   |  MultilanguageGlobal Persp; Write to Read; CIS    |
| #21        |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Foreign Language; Multicultural Ed. (FLAME)       |
| #22        |  K-6 Neighborhood School  |  K-6 Neighborhood School             |  Foreign Language; Multicultural Ed. (FLAME)       |
| #23        |  K-6 Neighborhood School  |  K-6 Neighborhood School             |  Kindermath; Every Child a Winner                  |
| #24        |  Warehouse                |  Warehouse                           |  -                                                 |
| #25        |  K-6 Neighborhood School  |  K-6 Attendance Area Magnet          |  Sci; Soc.S.; Ph Dev.; Creat.Arts; Ext. Day        |
| #26        |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Project Ecology                                   |
| #27        |  K-6 Neighborhood School  |  K-Attendance Area Magnet            |  Montessori; Humanities; Creat.Arts; Ext. Day; CIS |
| #28        |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Writing to Read; Kindermath                       |
| #29        |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Project Ecology                                   |
| #30        |  K-6 Neighborhood School  |  K-6 Neighborhood VST School         |  Foreign Language; Multicultural Ed. (FLAME)       |
| #31 PEARLS |  PreK-2 Magnet School     |  Continuing Education Center         |  Continuing Education Center                       |
| #32        |  K-8 Neighborhood School  |  PEARLS PreK-3 (Temporary)           |  PreK-3 Gifted/Talented (PEARLS)                   |
| #34        |  K-6 Neighborhood School  |  Jr. H.S. Perf. Arts Magnet Prog.    |  Jr. H.S. Performing Arts Magnet Program           |
| King       |  K-6 Neighborhood School  |  K-6 Attendance Area Magnet          |  High Tech; CAI; Ext. Day; Write to Read; CIS      |
| Emerson    |  7-8 Neighborhood School  |  7-9 Jr. H.S. (Magnet Program)       |  Performing/Visual Arts; Multilingual Ed.          |
| Fermi      |  7-8 Neighborhood School  |  K-6 Attendance Area Magnet          |  CAI; Perf. Art; CIS; Every Child a Winner         |
| Hawth.     |  7-8 Neighborhood School  |  4-6 PEARLS and 7-9 Jr. H.S.         |  Gifted and Talented (Grade 4-9)                   |
| Twain      |  7-8 Neighborhood School  |  7-9 Junior High School              |  Physical Development Program                      |
| Whitman    |  CLOSED                   |  Teach. Train.Ctr/Adm. Complex       |  Teacher Train. Ctr/Adm. Complex[***]             |
| Burroughs  |  -                        |  7-9 Jr. H.S. Magnet                 |  Career Development; Pre-Vocational                |
| Hd.Rv.Mu.  |  -                        |  7-9 Gift/Tal. Magnet (New Sch)      |  Science; Soc. St; Creat.Art; Gift/Tal.            |
| Gorton     |  9-12 Neighborhood School |  10-12 Senior Attend. Area H.S.      |  Pre-Professional Magnet Program                   |
| Line.      |  9-12 Neighborhood School |  10-12 Senior Attend. Area H.S.      |  Performing Arts Magnet Program                    |
| Roos.      |  9-12 Neighborhood School |  10-12 Senior Attend. Area H.S.      |  Communication Arts Magnet Program                 |
| Saunders   |  10-12 Magnet School      |  10-12 Sr. H.S. Dedicated Magnet     |  Trades; Tech; Bus/Comp; Magnet School[**]        |
| Yonkers    |  9-12 Neighborhood School |  CLOSED: Saunders Moved In           |  -                                                 |
 ------------------------------------------------------------------------------------------------------------------------------------


C. INTEGRATION GOALS AND TIME-TABLE
The District shall seek to achieve the following levels of desegregation as measured by the percentage of students attending desegregated schools at the respective grade pattern organizational levels:


*1544
   Start of        % of Elementary        % of Junior          % of Senior
  School Year         Students           High Students        High Students
  1986-1987              50%                100%                  100%
  1987- *               100%                100%                  100%

For purposes of this Order and at the present time, a desegregated school shall be defined as within plus or minus 20 percentage points of the districtwide average of minority students, (the relevant minority population is comprised of Black and Hispanic students), for that grade pattern organization level; if the school is a dedicated magnet or an attendance area magnet, however, it is desegregated if its minority enrollment is within plus or minus 15 percentage points of the districtwide average of minority students at that grade pattern organization level during the first year of operation and plus or minus 10 percentage points of the districtwide average for that grade pattern organization level in the second year of operation.
* In the Spring of 1987, the Court will evaluate the progress made by the Board in the implementation of the voluntary aspects of this order for the purpose of establishing an appropriate timetable for the achievement of such goals. The Board shall report to the Court on March 16, 1987 the extent to which its plan has succeeded in achieving these goals through voluntary transfers. Should sufficient majority race students not voluntarily transfer from identifiably white schools and/or sufficient minority students not transfer to identifiably white schools, the Board shall propose its plan for accomplishing the desegregation of all its schools. The parties shall submit their comments to this proposal two weeks thereafter and, if necessary, the Court shall schedule an evidentiary hearing before ordering into effect a proposal to fully integrate Yonkers elementary schools through such techniques as enrollment caps, the redrawing of elementary school attendance lines, and other measures. To permit possible utilization of redrawn elementary school attendance lines, the Board shall submit to the Court and the parties, no later than January 5, 1987, its proposal for such lines drawn consistently with the criteria set forth in the Court's Opinion and Proposed Order of April 22, 1986. The extent to which any redrawn elementary school attendance lines would be effective for September 1987 would depend upon the progress made by the Board in implementating the voluntary aspects of this Order. Depending upon the degree of that progress, the Court may order implementation of the redrawn attendance lines in whole, in part or not at all.
Those schools which do not meet the district's integration goals and which remain predominantly minority during the transition period shall provide supplemental educational services.

D. STUDENT ASSIGNMENT

1. Recruitment

In order to maximize the extent to which the integrative goals of this order will be reached through voluntary student assignments, the administration of the Yonkers public school system will establish an intense recruitment phase which will include the following activities:
· dissemination of brochures and fliers describing the new program options throughout the city
· direct mailing of program options and descriptions to all parents
· newspaper, billboard and radio and cable television announcements of available magnet programs
· publication of all recruitment material in Spanish and Arabic
· school based recruitment meetings conducted by building administrators and central office staff
· telephone recruitment centers, English and Bilingual, through which parents will be called directly to explain magnet programs

*1545 · telephone hotline to respond to inquiries
· acceptance of initial registration by telephone as appropriate
· community meetings with minority groups and organizations to solicit support and assistance in the dissemination of magnet program availability
· door to door canvass by district personnel to explain magnet program availability
· magnet fair in which students and their parents will be transported to central display centers with movies, slides and material available for briefing

2. Selection

A fundamental aspect of the implementation procedures in the Remedy proposal will be the requirement that all parents must select the schools which their children will attend for September 1986 even if it is the attendance area school. Parents must indicate their first three choices for 1986-87. For the first year, no student will be admitted into any school, magnet school, or attendance area school without the parent having indicated that selection as one of the three choices. The Board shall make every effort to assign each student to the optimum choice school listed on his or her choice form.
For 1987-88, the parent or guardian of each student in the district will again be required (as early in the school year as is deemed feasible but no later than March 1, 1987) to submit to the Board in writing a school choice form listing three choices for his or her child. For the 1987-88 school term, at least one of the child's choices must be a school where that child's attendance will further the goals of desegregation as defined in this order. Again, the Board shall make every effort to assign each student to the optimum choice school listed on his or her form. The same procedure will be followed in subsequent years for students living in the district but attending public school for the first time, students born in the district who are beginning school, students transferring into the district, and students moving from one grade organizational level to the next (e.g., from junior high to high school).
This procedure will begin immediately after the issuance of this Order. In subsequent years, as much planning lead time shall be provided as is possible. The objective of requiring three options is to force a choice and thereby inform parents of the availability of magnet program options and encourage their selection. All applications will be logged and numbered and a receipt given for each application. Only one application per child will be accepted. The procedure would be initiated immediately after issuance of the Order and certainly before the end of the 1985-86 school year. In subsequent years, it would be initiated early in the school year to provide as much planning lead time as possible for the district and for parents. In addition to selection forms and program descriptions which will be mailed to all parents in the district, building principals, counselors and teachers will be required to meet with parents and review the options available to them.

(a) Admission Criteria
After the initial selection phase has been completed, the district shall use the following process for admission into the magnet schools provided it does not prevent the district from achieving its goal for desegregation:
For those magnet schools or programs in which the requests of qualified students do not exceed stated capacity, those students will be immediately notified and admitted.
For those magnet schools or programs in which the requests of qualified students are greater than stated capacity, first priority will be given to those students already enrolled. Then, a random selection will be conducted on the basis of desired integrative goals. Such random selection will be conducted publicly with observers.
For those students whose first choice of a magnet school is not granted, the parents will be individually contacted to *1546 reaffirm the desirability of the second or third choice. Every effort shall be made at this stage to encourage the parents to accept the second or third choice of a magnet school. For those students who are placed on a waiting list at the request of the parents because of the unavailability of space, a requirement will be established that they must reapply during the next recruitment phase but will be given preference provided that the granting of such preference will not adversely impact the racial/ethnic balance of the school.
If admission criteria are met, every preference shall be given to the siblings of children already enrolled in magnet schools provided that such admission does not adversely impact on the racial/ethnic balance of the magnet school.

(b) Sibling Preference
When more applications for vacancies in a school or program are received than there are seats available, all applications will be randomly selected. After random selection, a rank-ordered waiting list, based on the random selection, will be developed. Names of siblings not initially accepted will be placed at the top of the rank-ordered waiting list. If only one twin is accepted the other twin will also be enrolled provided that whatever admission criteria exist, if any, are met.

(c) Admission to Specialized Programs
Gifted and Talented students selected for participation in the district's Gifted and Talented Magnet Programs are those who, by virtue of potential and/or achievement, are capable of high academic performance. Eligibility for the program is determined for each applicant following a careful analysis of standardized test scores, report card information, teacher input (on learning, task commitment, creativity and leadership) and parent input when possible. Entrance examinations will be included at the fourth grade level and above. All available information will be recorded and handled through a weighted matrix traditionally used for the selection of Gifted and Talented students. (Baldwin Matrix). On the basis of the test scores of the students who apply, a cut-off point will be determined and then students shall be admitted on a racial/ethnic balanced basis. It is anticipated that the selection will be geared toward the top five percent over the district cut-off point or points on multi-measures. Student selection shall be made to ensure a balanced racial/ethnic student composition and will be conducted by a committee of at least three administrators, to include at least one of whom would be minority.
Enrollment in these programs continues from one grade level to the next provided a student is achieving at the expected rate and level and the parents desire program continuation. A student may be counseled out of the program if progress is poor and/or the program is not in the student's best interest.
Citywide High School Career Specialty Magnet Programs will enroll students who have a sincere interest and believe they have the ability to succeed. Prior to submitting an application for such a program, counseling services will be provided so that there is reasonable expectation that the student will meet the success. The student and parent will be provided with information clearly outlining the schools' programs, expectations, and course requirements. If the number of applicants exceeds the available space, students will be selected based upon aptitude for the specific area, teacher recommendation, report card information and attendance patterns. These data will be weighted and ranked to ensure balanced racial/ethnic participation. Student selection will be made by a team of at least three administrators, at least one of whom shall be a minority member.
The Performing and Visual Arts Magnets will accept applications from interested students who must also undergo an audition in their specific areas of interest. These areas include Dance, Drama, Vocal and Instrumental Music. Selection will be made on the basis of specific criteria for each performing arts area. Student selection will be made to ensure racial/ethnic *1547 balance and selection will be made by a group of at least three performing arts teachers, at least one of whom shall be minority member.
Students applying for Fine Arts and Graphic Arts programs must submit a portfolio of work for review. Selection will be made on the basis of specific criteria for the Visual Arts. Student selection will be made to ensure a racial/ethnic balance and selection will be made by a group of at least three Visual Arts teachers, at least one of whom shall be a minority member.

(d) Notification of Status
Parents or guardians will be notified by mail indicating whether their children have been accepted, or placed on a waiting list for magnet schools or programs. Parents will be asked to confirm their intention to enroll their children in the program into which they have been accepted by mailing back within a stated return period, a confirmation letter which will have been enclosed in their letter of notification.

3. Appeal Procedure

Parents who wish to question admission procedures or appeal the decision of the selection committee will be required to put appeal in writing. The parent first will be invited to discuss the concern with a magnet counselor. If, after the counselor interview, the parent desires to continue the appeal, a Placement Review Committee will review all material and make a final determination of magnet placement. The decisions must not adversely affect the integrative objectives of this Order. If a student cannot be accepted immediately after review, an otherwise qualified student will be placed on a priority waiting list. The Placement Review Committee will be composed of at least three Central Office administrators to be determined by the Superintendent of Schools and will include minority participation.

E. STAFF ASSIGNMENT
The district shall make every effort to ensure that by September, 1986, the racial composition of teachers at each school within approximately plus or minus five percentage points of the districtwide average for minority teachers, as a result of reassignments in connection with school closings and conversions and the reassignment of teachers to magnet schools and magnet programs. Thereafter, the district shall attempt to maintain the racial distribution of teachers on a reasonably uniform basis, while respecting the provisions of the collective bargaining agreement between the district and the Yonkers Federation of Teachers.
If the Board cannot achieve this goal while adhering to the collective bargaining agreement, the parties may make applications to the Court for the requisite modifications.
With respect to the staffing of magnet programs and magnet schools, the district and the Yonkers Federation of Teachers have agreed to establish a process for selection which would address the mutual concerns of both parties.
Although the Court denied the application by the NAACP for the adoption of an affirmative action hiring program at this time such ruling is without prejudice to renewal subsequent to March 16, 1987 if it should appear that the aforesaid efforts of the Board and the Yonkers Federation of Teachers have not achieved satisfactory levels of minority staff hiring and distribution throughout the Yonkers school system.

F. SPECIAL EDUCATION

1. Principles for Administration of Special Education

· In the administration of its Special Education services, the district shall adhere to the following principles:
· That handicapped students be guaranteed the same constitutional rights provided all other students
· That all other regular education interventions and strategies are explored and utilized where appropriate prior to a students referral for and placement in special education programs
*1548 That in as much as special education is one among many instructional options encompassed within a continuum of educational services, it is the responsibility of both regular and special education to meet the educational needs of handicapped students, particularly with respect to such areas as occupational education, gifted and talented programs, limited English proficiency services and other magnet programs operated by the school district
· That to the maximum extent appropriate, handicapped students should be educated with students who are not handicapped and that removal of handicapped students from the regular education environment should occur only when the nature or severity of the handicap is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily
· That handicapped students are entitled to the right to due process, and the right to participate in appropriate education programs and activities in the least restrictive environment
· That the provision of appropriate educational opportunities for handicapped students is based on the identification and evaluation of each student's unique needs
· That tests and evaluation materials will be non-discriminatory and utilized for the purpose intended
· That all handicapped students and their parents should be afforded the protections of procedural due process in the identification, evaluation and placement within special education, including collection, use and dissemination of all data developed by the district for that purpose.
· That handicapped students be grouped for classroom placement by age-appropriate functioning level, and that such groupings reflect the system-wide racial/ethnic composition of all like special education groups at that functioning level, the only exception to this racial/ethnic criterion for grouping shall be those groupings designed for the provision of bilingual special education services
· As legally mandated, each student receiving special education services will have an annual program review by the Committee on the Handicapped in order to evaluate the appropriateness and effectiveness of program placement and services and also a triennal assessment for the purpose of determining the need for continuation, change, or termination of special education services

2. Criteria for Location of Special Education Program Within Individual Schools

· Programs for the following students; secondary  resource (R); secondary  learning problems (L); and secondary  emotional problems (E), will be placed in all junior and senior high schools with attendance zones to enable students receiving these programs to attend school in their income attendance zone.
· Programs for the following students; elementary  resource (R); elementary  learning problems (L); and elementary  emotional problems (E), will be placed in attendance zone elementary schools to the extent possible. In the absence of adequate numbers of students of like functioning level in each elementary attendance zone school, programs for students of like functioning level will be placed in schools closest to their attendance zone school.
· Programs providing services to elementary students who are educable mentally retarded (ER); hearing impaired (H); and neurologically impaired (N), will be placed in schools located in approximately the center of the city so that transportation is kept at a minimal level.
· Programs providing services to secondary students who are educable mentally retarded (ER); hearing impaired (H); and neurologically impaired (N), will be placed in each attendance zone secondary school to the maximum extent possible based upon the numbers of students requiring such services. In the absence of sufficient numbers of students of like functioning levels, students will be placed in schools closest to their attendance zone schools.
*1549 · Programs for "low incidence" handicapping conditions providing services to elementary and secondary students who are trainable mentally retarded (TR); speech and language impaired (SL); gifted learning disabled (HL); bilingual handicapped (LB); multiple handicapped (MH); physically or orthopedically handicapped (PH); Rockland Day Treatment Program (E-YDT); Yonkers Learning Center (EYLC); diagnostic (D), and emotionally disturbed students with non-aggressive behavior (EN), will be placed in schools compatible with the unique needs of the students and the regular education programs within the schools.
· Programs providing speech (Spch) or vision (Vis) resource services for handicapped students whose only special education needs are these services will be provided to the students in their attendance zone schools.

3. Guidelines for the Assignment of Special Education Students into Programs Within Schools

· Transportation shall be provided to special education students where their homes are one and one-half miles from their assigned schools. Such transportation shall not exceed forty minutes of travel time and shall be scheduled to ensure that the school day affords a full day of instruction. Transportation will be provided to any special education students regardless of their residence and school program if the Committee on the Handicapped (COH) determines that the handicapping condition is such that transportation is required.
· Special education students shall have the opportunity to be mainstreamed in accordance with their Individual Education Program (I.E.P.).
· The district shall make every effort to maintain elementary special education students in their assigned K-6 school in order to ensure continuity of program. In the absence of an appropriate program in the assigned elementary school, the special education student may be reassigned to a different school only once. However, a change in placement by the COH overrides this one time only reassignment.
· Special education students are ensured access to all district extra curricular activities and, in addition, will be provided the necessary transportation.
· Special education students are ensured access to all regular education occupational and magnet programs. Applicants for such programs will be required to complete the application process and to be diagnosed for career options by a professional. The assessment will be made available to the COH for recommendation.
· The district shall make every effort to ensure that the racial/ethnic composition of students of like functioning level student groupings shall reflect the composition of students of like functioning levels on a districtwide basis.
· Special education students will be placed in classes designed to meet their needs and not assigned to integrate schools.

4. Guidelines for the Placement of Limited English Proficient (LEP) Students into Special Education Classes

· Limited English Proficient (LEP) students who are of foreign birth or ancestry, who speak little or no English, and who have scored below the statewide reference point on an English language proficiency test, and who are referred to the COH for possible Special Education, should be further assessed for language dominance in their native language in order to ascertain the language to be used for further assessment.
· The use of tests for potentially handicapped LEP students will be non-biased and non-discriminatory in accord with the most current research. LEP students will be assessed by diagnosticians proficient in the child's native language, where available. In the absence of such a diagnostician, the student will be provided a translator during the assessment process. In this event, the COH will ensure the use of non-verbal assessment instruments as well. *1550 A native language representative will assist the parent/guardian and student in all aspects of the evaluation, diagnostic, and due process procedures.
· Placement of the LEP child will be based on the student's functioning level and native language proficiency.

G. BILINGUAL EDUCATION
The district shall continue to meet the needs of all Limited English Proficient students under this Order and the FLAME and multilingual programs shall not be considered a substitute for bilingual education.
English proficient Hispanic (monolingual or bilingual) students who are not eligible for the bilingual education program according to the State regulations will be assigned in accordance with the requirements of this order. Former LEP Students who have achieved English language proficiency and/or have been in a program of bilingual education of ESL for three years will be mainstreamed and provided the same opportunity to participate in all educational aspects of this Order. Bilingual education and ESL staff will be assigned according to need, i.e., the numbers of LEP students in a building, consistent with the reassignment of students throughout the district.
By June 1, 1986, the Board shall designate where bilingual programs shall be offered at both the elementary and secondary level for the 1986-87 school year and outline how it shall provide language assistance for Hispanic students that wish to enroll in special magnet programs.

H. TRANSPORTATION
Under this Order, transportation will be provided:
· to those students who elect to enroll in Magnet Schools
· to those students who elect to participate in the voluntary student transfer program
· to those students who are required to travel in excess of 1½ miles to their neighborhood school
· to parochial students who live within the City of Yonkers and who travel more than 1½ miles to their school within the City of Yonkers.
· to those adults currently enrolled in the Adult Programs located in the old Commerce building when it is relocated to School # 31.
When student assignments are established, a consultant transportation firm shall be contracted by the district to develop a safe, reasonable, and manageable transportation program that will be equitable in terms of burden for both majority and minority students.

I. HUMAN RELATIONS
The district shall implement a human relations program specifically designed to achieve the following objectives:
· To increase alternatives of administrators in analyzing potential inter and intra group problems and promoting group cooperation.
· To improve communications among administrators, teachers, students and community.
· To enhance the awareness of administrators, school personnel and students of diverse cultural backgrounds.
· To increase the training of a cadre of administrators and teaching personnel to facilitate the use of Human Relations experiences with students.
· To provide students with experiences which will assist them in developing and facilitating communication, decision making and problem solving skills.
· To assist students in developing an understanding of their rights and responsibilities as members of the school community.
· To provide an atmosphere in which the school community will be assured of the safe transport of its students to and from school.
· The district shall implement the schedule of activities related to human relations, staff development and community education included in Appendix B of this Order.


*1551 J. FUNDING
It is anticipated that the necessary funding will be provided by the City of Yonkers, and the Board is to advise the Court forthwith if for any reason it is unable to implement the programs set forth herein because of a lack of adequate funding.

K. ASSURANCES
· The Board shall establish a comprehensive staff development program which will be a component of its ongoing inservice program for teachers and administrators and which will address areas such as racial attitudes, student discipline procedures, academic achievement and performance goals, teaching in a diverse racial/ethnic environment, and integration goals.
· The Board shall provide students equal access to extra-curricular activities. To facilitate such participation, it shall provide appropriate after school transportation for students eligible for transportation.
· In the implementation of this Order, the Board shall provide a comprehensive program of information to the community, including committees of parents and other members of the public who have a particular interest in the issues that may arise during implementation, and to staff in an effort to attain maximum participation in all aspects of the integrative component of this Order including but not limited to media, community meetings, brochures, leaflets, and other recruitment activities. Plaintiffs-Intervenors shall encourage members of the minority community to support the integrative components of this Order.
· The Board shall ensure that with respect to the use of any desegregation techniques such as school closing or openings, site selections and new construction, and boundary adjustments, its policies and practices shall be consistent with the integrative purpose of this Order, as well as the principles of sound management and administration of the school district.
· The Board shall ensure that this Order is afforded every opportunity for successful implementation through the provision of a comprehensive program of information to the community as well as appropriate human relations programs for staff and students.
· The Board shall ensure that its Code of Disciplinary Standards is publicized and that clear and adequate notification is provided all students, parents, teachers and administrators of such standards and of the non-discriminatory application of these disciplinary procedures.
· The Board shall ensure that the location of transfer of ESL/Bilingual programs in its elementary and secondary schools take place in a manner which will not detract from the objectives of this Order while ensuring that sufficient numbers of students requiring such services are enrolled at each location in order to justify the provision of bilingual or ESL programs. Ample provision shall be made to enable, to the maximum extent possible, students desiring bilingual programs to participate in the dedicated and area attendance magnet programs described elsewhere herein.
· The Board shall ensure that it continue its obligation to fully implement the terms and conditions of its existing agreements with the U.S. Department of Education's Office for Civil Rights and the New York State Education Department which have been designed to ensure compliance with Title VI of the Civil Rights Act of 1964, P.L. 94-142, Section 504 of the Rehabilitation Act of 1973, as amended and the New York Commissioner of Education's Regulations regarding the provision of special education.
· The Board shall ensure, to the maximum extent possible, that racial isolation does not occur within any school building or program operated by the Board.
· The Board shall ensure the provision of remediation to those students scoring below the State Reference Point in the State mandated Pupil Evaluation Program in the basic subject areas of reading and mathematics. In addition, the Board shall encourage the participation of those students in need of remediation in these magnet *1552 programs specifically designed to improve student achievement levels in the basic skills areas.

L. MONITORING
Each party, after consultation with the others, shall suggest to the Court one or more candidates for Monitor.
The nominees must be both qualified and willing to serve, and his or her specified compensation shall be borne by the school district. A Monitor shall be empowered to request specific information from the school district relevant to implementation of this Order. She/he shall issue reports to the Court and the parties assessing different aspects of implementation of the remedy and shall be empowered to make recommendations to the Court with respect to changes she/he believes necessary to make the plan more effective. The Board and the other parties shall make their recommendations within five (5) days from the date of this Order.
Once a Monitor is appointed, one of his/her preliminary tasks shall be assessment of the school district's admissions criteria for the magnet schools and magnet programs. These criteria shall be submitted to the Monitor by June 1, 1986 for those programs that are continuing or will be beginning in September, 1986. Admissions criteria for programs slated to commence in September, 1987 will be submitted to the Monitor by January 15, 1987 and the same procedures will be followed. Any party may at each time offer comments on these admissions criteria.

M. PARENT COORDINATOR
The parent coordinator shall be responsible for working with parents in recruitment and information dissemination and for developing a working relationship with parent organizations in the community. The parent coordinator also shall foster communication with non-English speaking parents. The Superintendent shall notify the Court and all of the parties of the name, credentials and background of the prospective appointee for this position ten (10) days before any appointment is made final and no later than June 1, 1986.

N. REPORTING
By March 16, 1987, the Board of Education shall file with the Court and serve on Counsel for the United States, the NAACP and the Yonkers Federation of Teachers, a report setting forth the following information for the 1986-87 school year:
1. Total Student Enrollment, by race, of:
a) the school district, not including Special Education,
b) each organizational pattern in the district, not including Special Education,
c) each school facility, not including Special Education students,
d) each Special Education Program (or non-categorical/functional level) by race and by age level grouping,
e) each Special Education class together with designation of each student's home school attendance area.
2. The location of each special education class (by classification).
3. The race of each teacher for each special education class.
4. The number of students by race, participating in and/or requesting to participate in voluntary student transfers within the district.
5. The number of students by race, participating in and/or requesting to participate in each of the Magnet Programs and in each of the Magnet Schools.
6. The total faculty, by race and experience level, of the school district.
7. The total faculty, by race and experience level, of each organizational pattern and school facility, excluding Special Education teachers and bilingual teachers.
8. The total school administrative staff, by race, of each school facility.
9. A current and accurate description of all Magnet Programs in operation, and those to begin in September 1987.
10. A description of the district's human relations program.
*1553 11. A description of the district's staff development program.
12. The program capacity of each of the district's schools.

O. MISCELLANEOUS PROVISIONS

1. City of Yonkers
The City of Yonkers and the Yonkers Community Development Agency, their officers, directors, agents, employees and successors, shall not intentionally perpetuate or exacerbate racial segregation in the Yonkers public schools by engaging in conduct which blocks or otherwise refuses to permit because of race the development or construction of public or subsidized housing units in violation of Title VIII of the Civil Rights Act of 1968 or the Fourteenth Amendment to the Constitution.

2. Prohibition Against Discrimination
The Board, its members, officers, agents, employees, successors, and all persons in active concert or participation with them shall not discriminate against any student on the basis of race, color, or national origin in the operation of the Yonkers City School District.

P. MODIFICATIONS
The Board shall notify the United States, Plaintiff-Intervenors and Defendant-Intervenors of any proposed modification in the plans, programs, or policies described in this Order. Unless the Board shows good cause why the time should be changed, the United States and Plaintiffs-Intervenors shall have sixty (60) days from the dates of such notice in which to object to the proposed modification. If the United States or Plaintiff-Intervenors or Defendant-Intervenors object, no such modification shall be put into effect by the Board without the approval of the Court. Nothing contained herein is intended or shall be construed to prohibit the Board upon due notice be heretofore provided from changing or altering any school boundaries or establishing any new attendance zone, so long as modification, alteration, or new zone neither impedes the integration envisioned under this Order nor violates any law relating to student assignment.

Q. CONTINUING JURISDICTION
During the Board's implementation of the Plan, the Court shall retain jurisdiction of this action to enforce the terms of this Order and for all purposes consistent with attaining the objectives of this Order. Plaintiff or Plaintiff/Intervenors may file a motion with the Court at any time during the period of implementation requesting enforcement or modification of this Order if the Board has failed to make reasonable progress in achieving the integrative objectives of the Plan. In ruling on any such motion, the Court shall base its determination on the totality of the circumstances, and shall seek to tailor any modification to remedy the specific non-compliance found to exist.
At any time, the Board may, if it deems it appropriate to do so, move for a declaration of unitary status.


*1554 APPENDIX A

*1555 
*1556 

Elementary Schools

SCHOOL 5
At the point where Allen Avenue and the New York State Thruway intersect, proceed northwest along the New York State Thruway, including the west side only, to the intersection of the New York State Thruway and Tuckahoe Road. Continue west along Tuckahoe Road, including both sides of Tuckahoe Road, across the Saw Mill River Parkway to the intersection of Nepperhan Avenue and Gabner Place. Proceed south along Nepperhan Avenue, not including either side, to the intersection with Myrtle Street. Then continue in a *1557 straight line, due east, to a point just northwest of Grace Avenue. Go North in a straight line to a point on Palmer Road opposite the Yonkers Board of Education Administration Building, proceed east in a straight line through the intersection of Dogwood Lane and Brynwood Road, across Elaine Terrace and the Aqueduct, to the point of departure.

SCHOOL 8
At a point of the city line directly east of the intersection of Illinois and Florida Avenue proceed in a straight line west crossing Wildway, Boulder Trail, Glen Washington Road along Hampshire Road including both sides of Hampshire Road. Continue in a straight line to the point where Alan Avenue meets Central Park Avenue and the New York State Thruway. Continue in a northwest direction along the New York State Thruway to a point directly west of Toni Lane. Continue east in a straight line along Toni Lane (not including either side of Toni Lane) across Grassy Sprain Road and Gailmore Drive to a point where Coronet Road meets Newkirk Road. Continue easterly to the intersection of Mountaindale Road and Ivanhoe Place, including both sides of Ivanhoe Place. Continue to the intersection of Otsego Road and Sador Lane (not including either side of Sadore Lane). Continue east to a point where Central Park Avenue and Seneca Avenue intersect. Continue eastwardly along Seneca Avenue including all of Seneca Avenue across Chippewa, Winnebago Road to the city line. Go south along the city line to the point of departure.

SCHOOL 9
Begin at the intersection of Nepperhan Avenue and Myrtle Street, go north along Nepperhan Avenue, west side only to a point just north of North Street. Go west in a straight line along Shonnard Place, including both sides of Shonnard Place, to a point just east of North Broadway. Continue south along North Broadway, not including either side, to a point just south of Glenwood Avenue. Go west along Glenwood Avenue, not including either side of Glenwood Avenue, to Warburton Avenue. Go south along Warburton Avenue, including both sides of Warburton Avenue to Union Street. Proceed east in a straight line, across North Broadway, Palisade Avenue, through Loehr Place, including the north side only, along Myrtle Street including both sides to the point of departure.

SCHOOL 13
At a point on the east City line where it intersects with the Saw Mill River Parkway, proceed north along the Saw Mill River Parkway, including the west side only, to a point just north of Jervis Road. Proceed west in a straight line across Linn Avenue, Rumsey Road and McLean Avenue to a point on Van Cortlandt Park Avenue just north of Sutherland Park. Proceed south in a straight line to a point just north of Valentine Lane and Berkeley Avenue. Proceed east in a straight line to the intersection of Elinor Place and Saratoga Avenue. Go directly south to the City line. Proceed east along the City line to the point of departure.

SCHOOL 14
At a point where Raybrook Road and Bronx River Road intersect, go west in a straight line across First Street, Kimball Avenue and Kimball Terrace to a point just west of Halstead Avenue, continue west across the Hillview Reservoir to Central Park Avenue. Proceed north along Central Park Avenue, including the east side only, to a point just south of Vredenburgh Avenue and Central Park Avenue. Continue east in a straight line across Trenchard Street, Byron Avenue, Kimball Avenue through the intersection of Brandon Road and Mile Square Road, across Halley Street, Crescent Place and Bronx River Road to the City line. Proceed south along the City line to the point of departure.
Also to encompass the boundaries of former school which was closed:
At the intersection of Harding Avenue and the New York City line, proceed east along the City line to the south east border of the City. Proceed north along the City line to the intersection of Raybrook Road and *1558 Bronx River Road. Continue west in a straight line, across First Street, Kimball Avenue, Kimball Terrace to a point just west of Halstead Avenue. Go south in a straight line across the Hillview Reservoir to Harding Avenue. Proceed south along Harding Avenue, not including either side, to the point of departure.

SCHOOL 16
At a point just north of the intersection of North Street and Nepperhan Avenue, proceed north along Nepperhan Avenue, including both sides of Nepperhan Avenue to a point just north of the intersection of Gabner Place and Nepperhan Avenue. Go west in a straight line across Dickerson Avenue, along Upland Place, including both sides of Upland Place, along Floral Lane, including both sides of Floral Lane to Bellevue Avenue. Continue north along Bellevue Avenue, including the west side of Bellevue Avenue, across Bolmer Avenue to Valerie Drive. Continue north along Valerie Drive, including both sides of Valerie Drive to Odell Avenue. From the intersection of Valerie Drive and Odell Avenue, proceed west in a straight line across North Broadway, to a point just north of Untermeyer Park. Proceed south in a straight line across the intersection of Farrell Place and Roberts Lane, along Abbey Place, including both sides of Abbey Place, along Hudson View Drive, including both sides of Hudson View Drive, along Jody Lane, not including either side of Jody Lane, along Lincoln Terrace, including both sides of Lincoln Terrace to Glenwood Avenue. Go east along Glenwood Avenue, including both sides of Glenwood Avenue to North Broadway, continue north along North Broadway, including both sides of North Broadway to Shonnard Place. Proceed east along Shonnard Place, not including either side of Shonnard Place, across Frederic Street and Woodland Avenue to the point of departure.

SCHOOL 17
At the intersection of Central Park Avenue and Mildred Street, proceed south in a straight line to a point in Tibbets Brook Park just south of Grace Avenue. Continue south to a point east of the intersection of Hillcrest Avenue and Edgecliff Terrace. Proceed west through the intersection of Hillcrest Avenue and Edgecliff Terrace to Alder Street. Proceed north along Alder Street including both sides of Alder Street to Elm Street. Continue west along Elm Street not including either side of Elm Street to a point just north of Victor Street. Proceed north in a straight line to the intersection of Ashburton Avenue and Nepperhan Avenue. Go directly east to a point at the north end of Grace Avenue. Continue north to a point just south of the Administration Building. Proceed east in a straight line through Redmond Park, the intersection of Grapanche and Elaine Terrace, across Fullerton Avenue to Central Park Avenue. Continue south along Central Park Avenue, including the west side only to the point of departure.

SCHOOL 18
At a point just north of the end of Glenbrook Avenue, proceed west in a straight line, proceeding north of Public School 18, through Columbus Park to New Main Street. Continue south in a straight line through Highland Avenue along Morris Place, including both sides of Morris Place, to the intersection of Radford Street and Gray Place. Proceed east along Radford Street, not including either side of Radford Street, to South Broadway. Go directly north through Sutherland Park and Alta Avenue to the point of departure.

SCHOOL 19
From a point on Riverdale Avenue where it intersects with Culver Street, go north along Riverdale Avenue (not including either side of Riverdale Avenue) to Morris Street. At Morris Street, cross Riverdale Avenue and continue north including both sides of Riverdale Avenue to Ludlow Street. At Ludlow Street go east along Ludlow Street including both sides to Stanley Avenue. At the intersection of Stanley Avenue and Stanley Place, in a straight line north, across the northern end of Tansey Park, across Highland Avenue, along *1559 side of Groshon Avenue, including both sides of Groshon Avenue. Cross Herriott Street to a point just west of the intersection of South Broadway and Park Hill Avenue in a straight line directly west along Saint Mary's Street (not including either side of Saint Mary's Street). Cross Hawthorne Avenue to the Hudson River. Go south along the Hudson River to a point opposite Sunnyside Drive and Beechwood Terrace. Then go directly east through the intersection of Sunnyside Drive and Beechwood Terrace along Colonel Oliver Troster Mall (not including either side of Colonel Oliver Troster Mall), along the southern boundary of Hawthorne School and Culver Street (not including either side of Culver Street) to Riverdale Avenue and the point of departure.

SCHOOL 21
At a point on the southern boundary of the City and Harding Avenue, proceed north along Harding Avenue, including both sides of Harding Avenue, across the Hillview Reservoir, to a point just west of Halstead Avenue. Go directly west to Central Park Avenue. Proceed north along Central Park Avenue, including the west side of Central Park Avenue, to the intersection with Mile Square Road. Continue west in a straight line through the intersection of Westerly Street and Gleeson Place, across Seminary Avenue and Yonkers Avenue to the intersection of the Cross County Parkway and the Saw Mill River Parkway. Go south along the Saw Mill River Parkway including the east side only, to the City line. Proceed east along the City line to the point of departure.

SCHOOL 22
On a point on the New York State Thruway where it meets Tuckahoe Road proceed west along Tuckahoe Road (not including either side of Tuckahoe Road) to where it intersects the Saw Mill River Parkway. Proceed west from that point along Garner Place (not including either side of Garner Place) to Nepperhan Avenue. Continue across Nepperhan Avenue and Dickinson Avenue to Roberts Avenue. Continue west in a straight line along Roberts Avenue (not including either side of Roberts Avenue) to a point just south of Bellevue Avenue. Go directly north along Autumn Circle, including both sides of Autumn Circle. Proceed north past Gerri Lane across Bolmer Avenue along Valerie Drive, including both sides of Valeri Drive to Odell Avenue. Proceed west from that point to a point just west of North Broadway. Go north across Odell Avenue to the City line just west of Dudley Street. Then go along the City line in a northeasterly fashion to the New York State Thruway. Go south along the New York State Thruway to where it intersects with Tuckahoe Road and point of departure.

SCHOOL 23
At a point on the Saw Mill River Parkway just east of the intersection of Hillcrest Avenue and Edgecliff Terrace, proceed west through the intersection of Hillcrest Avenue and Edgecliff Terrace to Alder Street. Proceed north along Alder Street, not including either side of Alder Street to Elm Street. Continue west along Elm Street, including both sides of Elm Street to a point just east of Victor Street. Proceed south in a straight line along the north end of Glenbrook Avenue to a point where Alta Avenue meets Sutherland Park. Go directly east in a straight line through Rumsey Road and Putnam Avenue to the Saw Mill River Parkway. Proceed north along the Saw Mill River Parkway to the point of departure.

SCHOOL 25
From a point on Lamartine Avenue and Woodworth Avenue go directly north (not including either side of Woodworth Avenue) to Point Street. At Point Street continue north across Woodworth Avenue, including both sides of Woodworth Avenue to Glenwood Avenue. Continue directly north across Warburton Avenue and Shonnard Terrace. Proceed along Greystone Terrace, including both sides of Greystone Terrace, along Windsor Terrace (not including either side of Windsor Terrace). Go across the intersection of Aqueduct Place *1560 and Arthur Place, across Roberts Lane (not including any part of Roberts Lane). Continue north in a straight line through Untermeyer Park and Odell Avenue to a point just west of Dudley Street, and the City line. Proceed west along the City line to the Hudson River. Go south along the Hudson River to a point just west of Lamartine Avenue and Woodworth Avenue. Go east in a straight line to the point of departure.

SCHOOL 26
Along the eastern city line at a point just south of Margaret Avenue proceed west along Margaret Avenue, including both sides to the intersection where it meets Pennsylvania Avenue. Continue along Pennsylvania Avenue (not including either side of Pennsylvania Avenue) to the intersection of Scarsdale Road. Continue westerly along the end of Alta Place and Ridgeland Road to a point where Verona Avenue meets Grandview Avenue. Continue west along Verona Avenue (not including either side) to Central Park Avenue. Go north on Central Park Avenue to the City line. Proceed in a northeasterly fashion along the City line to where it meets the Bronx River Parkway. From that point proceed south along the City line to the point of departure.

SCHOOL 27
At a point where the Hudson River and the southwest border of the City intersects proceed due east along the Yonkers, New York City line to the intersection of Caryl Avenue and Elinor Place. Proceed north in a straight line to the intersection of Elinor Place and Saratoga Avenue. Go west in a direct line to a point on Valentine Lane just north of Berkley Avenue. Continue north to Radford Street. Proceed west along Radford Street including both sides of Radford Street. Proceed west in a straight line across Riverdale Avenue, Hawthorne Avenue, and along Franklin Avenue, including both sides of Franklin Avenue, to the Hudson River, continue south along the City line to the point of departure.

SCHOOL 28
At a point on the New York State Thruway directly west of Toni Lane in a straight line proceed east alongside Toni Lane including both sides of Toni Lane, across Grassy Sprain Road to a point where Coronet Road intersects Newkirk Road. Proceed to the intersection of Mountaindale Road and Ivanhoe Place (not including the southern portion of Mountaindale Road or Ivanhoe Place) in a straight line east to the intersection of Otsego Road and Sadore Lane, including all of Sadore Lane to Central Park Avenue. Go south on Central Park Avenue to Seneca Avenue then proceed east (not including either side of Seneca Avenue), across Winnebago Road and Cherokee Road in a direct line to the City Line. Proceed north along the City line to a point just south of Margaret Avenue. Proceed westerly along Margaret Avenue (not including either side of Margaret Avenue) to a point where it intersects with Pennsylvania Avenue. Proceed west across Scarsdale Road, west along Alta Place, including both sides of Alta Place. Proceed west following the end of Cresthill Road and Ridgeland Road along Alta Vista Drive (not including either side of Alta Vista Drive). Proceed west to a point where Verona Avenue meets Grandview Avenue. Proceed along Verona Avenue, including both sides of Verona Avenue, across Central Park Avenue. Proceed in a straight line west along Esplanade (not including either part of Esplanade) to the New York State Thruway. Proceed south along the New York State Thruway to the point of departure.

SCHOOL 29
From a point where Verona Avenue meets Central Park Avenue in a straight line proceed west along Esplanade including both sides of Esplanade. Cross Windermere Drive and the Grassy Sprain Parkway to a point on the New York State Thruway. Continue north on the New York State Thruway to the City line. In a northeasterly direction continue along the City line to Central Park Avenue. On Central Park *1561 Avenue continue south including the west side only, to the point of departure.

SCHOOL 30
From a point on the eastern part of the City line opposite Mile Square Road where it meets Bronx River Parkway; proceed westerly on Mile Square Road (not including either side of Mile Square Road) until it meets Vredenburgh Avenue continue along in a westerly fashion on Vredenburgh Avenue, including both sides of Vredenburgh Avenue to Central Park Avenue. Continue north along Central Park Avenue to a point where Alan Avenue meets Central Park Avenue. Continue in a straight line east across Rutland Road, and Rockledge Road to a point just south of where Hampshire Road meets Warwick Road. Continue easterly (not including either side of Hampshire Road) to Glen Washington Road. Cross Glen Washington Road just west of Kimball Avenue and continue in a straight line easterly to the end of Langdon Terrace, across Boulder Trail, Wildway, Wellyn Road to the intersection where Illinois Avenue intersects with Florida Avenue. Continue in a straight line east across Midland Avenue to the City line. Then proceed south along the City line to the point of departure.

SCHOOL FERMI
At a point where Myrtle Street intersects with Nepperhan Avenue, go south in a straight line, including both sides of Nepperhan Avenue to Victor Street. Continue south along Victor Street, not including either side to the intersection of Oak Street and Mount Carmel Place. Go west in a straight line, across School Street, New Main Street and South Broadway to a point just south of 80 Riverdale Avenue. Continue north along Riverdale Avenue, not including either side, to North Broadway. Proceed along North Broadway, including both sides, to Cromwell Place, east along Cromwell Place, not including either side of Cromwell Place, across Locust Hill Avenue and Palisade Avenue to the southern border of Schlobohm Housing, then north in a straight line, across the Aqueduct and Ashburton Avenue to Loehr Place, continue along the center of Loehr Place including the south side only, to Myrtle Street. Continue along Myrtle Street, not including either side to the point of departure.

SCHOOL KING
From a point where Saint Joseph's Avenue intersects with Grant Drive, proceed south in a direct line across Ashburton Avenue along Edwin Love Street in the Schlobohm Housing to a point just south of Schlobohm Housing. Then proceed directly west across Palisade Avenue to a point just south of Cromwell Place, including both sides of Cromwell Place to Warburton Avenue. Proceed along Warburton Avenue, including the west side only to Riverdale Avenue. Proceed along Riverdale Avenue, including the west side only to a point just south of 80 Riverdale Avenue. Proceed directly west in a straight line across Hawthorne Avenue to the Hudson River. Go north along the Hudson River and the Cith line to a point just west of Lamartine Avenue. Go east on Lamartine Avenue including both sides, across North Broadway and Palisade Avenue, along Flagg Street including both sides, along Grant Drive, including both sides to Saint Joseph's Avenue the point of departure.

Junior High Schools

SCHOOL BURROUGHS
At a point on the City line where the Cross County Parkway meets the Bronx River Parkway, go west along the Cross County Parkway, including the north side of the Cross County Parkway to a point where it intersects the Saw Mill River Parkway. At that point go south along Rumsey Road, including both sides of Rumsey Road to Truesdale Place (do not include either side of Truesdale Place). Continue west along Spruce Street (not including either side of Spruce Street) across Van Cortlandt Park Avenue to the end of Poplar Street. Go west along Poplar Street (not including either side of Poplar Street) to Linden Street. Continue west in a line south of Maple Street (not including any part of Maple Street) to the intersection of School Street *1562 and Nepperhan Avenue. Continue along Nepperhan Avenue to New Main Street, including both sides of Nepperhan Avenue. On New Main Street go south along Guion Street (not including either side of Guion Street), to the point where it intersects with South Broadway. At that point go directly west in a straight line along Saint Mary's Street, including both sides of Saint Mary's Street, across Riverdale Avenue, Hawthorne Avenue, Buena Vista Avenue to the Hudson River. Continue north along the Hudson River to a point due west of Lamartine Avenue, go east in a line along Lamartine Avenue, including both sides of Lamartine to North Broadway. Continue across North Broadway, Flagg Street and Grant Drive, including both sides of Flagg Street and Grant Drive to Saint Joseph's Avenue. Go south on Saint Joseph's Avenue to Loehr Place. Go to the center of Loehr Place, including the southern part of Burke Housing to Vineyard Avenue and Myrtle Street. Continue along Myrtle Street (not including either side of Myrtle Street), across Nepperhan Avenue. Then in an easterly line continue east to the Saw Mill River Parkway to a spot directly west of Grace Avenue and the Saw Mill River Parkway. Continue north along the Saw Mill River Parkway to Lockwood Avenue. At Lockwood Avenue go in a north easterly direction along the center of Lockwood Avenue including the southern side only to Mile Square Road. Continue down the center of Mile Square Road, including the east side only to a point where it intersects with the New York State Thruway. Cross over the Thruway going in a north easterly direction past the northern end of Grassy Sprain Road to a point where Mountaindale Road meets the Sprain Brook Parkway. Go north on the Sprain Brook Parkway, including the east side only to the City line. Go east along the City line to the Bronx River Parkway and south along the Bronx River Parkway to the point of departure.

SCHOOL EMERSON
At a point on the Hudson River directly west of Lamartine Avenue go east along Lamartine Avenue (not including either side of Lamartine Avenue) across North Broadway and Palisade Avenue to Flagg Street. Continue along Flagg Street (not including either side) to Grant Drive, continue east along Grant Drive (not including either side) to Saint Joseph's Avenue. Go south on Saint Joseph's Avenue, including both sides to Loehr Place. Go through the center of Loehr Place, include the northern part of Burke Housing, cross Vineyard Avenue to Myrtle Street. Go east on Myrtle Street, including both sides across Nepperhan Avenue. Then in an easterly line, cross Saw Mill River Road to the Saw Mill River Parkway at a spot directly west of Grace Avenue. Continue north along the Saw Mill River Parkway to Lockwood Avenue. Go northeast on Lockwood Avenue, including the north side only, to Mile Square Road. Continue north along Mile Square Road, including the west side only to a point where it intersects with the New York State Thruway. Continue in a straight line northeast, passing the end of Grassy Sprain Road to the intersection of Mountaindale Road and Grassy Sprain Parkway. Continue north along Grassy Sprain Parkway to the City line, including the west side only. At the City line go in a westerly direction to the Hudson River. At the Hudson River go directly south to the point of departure.

SCHOOL MARK TWAIN
At the southeast corner of the City of Yonkers line go directly north following the Bronx River Parkway to a point where it intersects with the Cross County Parkway. Proceed west on the Cross County Parkway, including the south side of the Cross County Parkway to a point where it intersects with the Saw Mill River Parkway. At that point go south to Rumsey Road, continue along Rumsey Road (not including either side of Rumsey Road) to Truesdale Place, including both sides of Truesdale Place. Go west across Rumsey Road along side Spruce Street, including both sides of Spruce Street across Van Cortlandt Park Avenue to the end of Poplar Street. Go west along Poplar Street, including both sides of Poplar Street, cross Linden Street and continue in a westerly *1563 direction south of Maple Street (not including either side of Maple Street) to the intersection of School Street and Nepperhan Avenue. Continue along Nepperhan Avenue (not including either side) to New Main Street. At New Main Street go south along Guion Street, including both sides of Guion Street to its intersection with South Broadway. From that point in a straight line go directly west along Saint Mary's Street (not including either side of Saint Mary's Street) across Riverdale Avenue, Hawthorne Avenue, Buena Vista Avenue, to the Hudson River. Continue south along the Hudson River to the City line. Go directly east along the City line to the southeast corner and the point of departure.

Senior High Schools

SCHOOL GORTON HIGH SCHOOL
At a point on the Hudson River directly west of Lamartine Avenue, go east along Lamartine Avenue (not including either side of Lamartine Avenue) across North Broadway and Palisade Avenue to Flagg Street. Continue along Flagg Street (not including either side) to Grant Drive. Continue east along Grant Drive (not including either side) to Saint Joseph's Avenue. Go south on Saint Joseph's Avenue, including both sides to Loehr Place. Go through the center of Loehr Place, include the northern part of the Burke Housing, cross Vineyard Avenue to Myrtle Street. Go east on Myrtle Street, including both sides across Nepperhan Avenue. Then in an easterly line, cross Saw Mill River Road to the Saw Mill River Parkway at a spot directly west of Grace Avenue. Continue north along the Saw Mill River Parkway to Lockwood Avenue. Go northeast on Lockwood Avenue, including the north side only, to Mile Square Road. Continue north along Mile Square Road, including the west side only to a point where it intersects with the New York Thruway. Continue in a straight line northeast, passing the end of Grassy Sprain Road to the intersection of Mountaindale Road and Grassy Sprain Parkway. Continue north along Grassy Sprain Parkway to the City line, including the west side only. At the City line go in a westerly direction to the Hudson River. At the Hudson River go directly south to the point of departure.

SCHOOL LINCOLN
At the southeast corner of the City of Yonkers line do directly north following the Bronx River Parkway to a point where it intersects with the Cross County Parkway. Proceed west on the Cross County Parkway, including the south side of the Cross County Parkway to a point where it intersects with the Saw Mill River Parkway. At that point go south to Rumsey Road. Continue along Rumsey Road (not including either side of Rumsey Road) to Truesdale Place, including both sides of Truesdale Place. Go west across Rumsey Road along side Spruce Street, including both sides of Spruce Street across Van Cortlandt Park Avenue to the end of Poplar Street. Go west along Poplar Street, including both sides of Poplar Street, cross Linden Street and continue in a westerly direction south of Maple Street (not including either side of Maple Street) to the intersection of School Street and Nepperhan Avenue and continue along Nepperhan Avenue (not including either side) to New Main Street. At New Main Street go south along Guion Street including both sides of Guion Street to its intersection with South Broadway. From that point in a straight line go directly west along Saint Mary's Street (not including either side of Saint Mary's Street) across Riverdale Avenue, Hawthorne Avenue, Buena Vista Avenue, to the Hudson River. Continue south along the Hudson River to the City line. Go directly east along the City line to the southeast corner and the point of departure.

SCHOOL ROOSEVELT HIGH SCHOOL
At a point on the City line where the Cross County Parkway meets the Bronx River Parkway, go west along the Cross County Parkway, including the north side of the Cross County Parkway to a point where it intersects the Saw Mill River Parkway. At that point go south along Rumsey Road, including both sides of Rumsey Road to *1564 Truesdale Place (do not include either side of Truesdale Place). Continue west along Spruce Street (not including either side of Spruce Street) across Van Cortlandt Park Avenue to the end of Poplar Street. Go west along Poplar Street (not including either side of Poplar Street) to Linden Street. Continue west in a line south of Maple Street (not including any part of Maple Street) to the intersection of School Street and Nepperhan Avenue. Continue along Nepperhan Avenue to New Main Street, including both sides of Nepperhan Avenue. On New Main Street, go south along Guion Street (not including either side of Guion Street), to the point where it intersects with South Broadway. At that point go directly west in a straight line along Saint Mary's Street, including both sides of Saint Mary's Street, across Riverdale Avenue, Hawthorne Avenue, Buena Vista Avenue to the Hudson River. Continue north along the Hudson River to a point due west of Lamartine Avenue, go east in a line along Lamartine Avenue, including both sides of Lamartine Avenue to North Broadway. Continue across North Broadway, Flagg Street and Grant Drive, including both sides of Flagg Street and Grant Drive to Saint Joseph's Avenue. Go south on Saint Joseph's Avenue to Loehr Place. Go to the center of Loehr Place, including the southern part of Burke Housing to Vineyard Avenue and Myrtle Street. Continue along Myrtle Street (not including either side of Myrtle Street), across Nepperhan Avenue. Then in an easterly line continue east to the Saw Mill River Parkway to a spot directly west of Grace Avenue and the Saw Mill River Parkway. Continue north along the Saw Mill River Parkway to Lockwood Avenue. At Lockwood Avenue, go in a north easterly direction along the center of Lockwood Avenue, including the southern side only to Mile Square Road. Continue down the center of Mile Square Road, including the east side only to a point where it intersects with the New York State Thruway. Cross over the Thruway going in a north easterly direction past the northern end of Grassy Sprain Road to a point where Mountaindale Road meets the Sprain Brook Parkway. Go north on the Sprain Brook Parkway, including the east side only to the City line. Go east along the City line to the Bronx River Parkway and south along the Bronx River Parkway to the point of departure.

APPENDIX B
Calendar of Activities for Human Relations, Staff Development and Community Education Programs to be conducted during the Pre-Implementation Phase of the Educational Improvement Plan for the Integration of the Yonkers Public Schools.


*1565
                                 HUMAN RELATIONS
 --------------------------------------------------------------------------------------
|    DATE         |                             ACTIVITY                              |
|-----------------|-------------------------------------------------------------------|
| JANUARY         |                                                                   |
|                 |                                                                   |
| 1/6/86-1/27/86  | Cable T.V. presentations by Superintendent to inform community    |
|                 | of developing Remedy Proposals                                    |
|                 |                                                                   |
| 1/13/86         | Fair Housing Student Contest Meeting to set up program,           |
|                 | guidelines and parameters for students to enter this contest      |
|                 | on a districtwide basis                                           |
|                 |                                                                   |
| 1/13/86         | Districtwide Half-Day Staff Development Workshop to               |
|                 | identify school goals related to school needs to develop          |
|                 | school improvement plans                                          |
|                 |                                                                   |
| 1/16/86         | Outward Bound planning meeting with school staff, business,       |
|                 | and Outward Bound personnel to establish guidelines               |
|                 | for student interdependence and survival program                  |
|                 |                                                                   |
| 1/16/86         | Hudson River Community Dialogue meetings to inform this           |
|                 | community group of existing programs and future goals             |
|                 | related to integration                                            |
|                 |                                                                   |
| 1/16/86         | Development of individual school goals by School Improvement      |
|                 | Plan Committee (SIP). These goals are related to                  |
|                 | increasing achievement, enhancing school climate, promoting       |
|                 | educational leadership, monitoring school progress and            |
|                 | raising teacher expectations                                      |
|                 |                                                                   |
| 1/17-1/27/86    | School Improvement Committees review of plans and conferences     |
|                 | with principals as required to refine goals                       |
|                 |                                                                   |
| 1/20/86         | Meeting with minority educators to inform group of proposed       |
|                 | plans for integration and Court proposal and to                   |
|                 | request group reaction                                            |
|                 |                                                                   |
| 1/20/86         | Sunnyside Park Community Dialogue meeting to inform               |
|                 | community group of existing programs and future plans             |
|                 | related to integration                                            |
|                 |                                                                   |
| 1/21-1/29/86    | Meetings with magnet recruiter and school personnel to            |
|                 | recruit students for the PEARLS Magnet Program#19,              |
|                 | King, #10, Nepperhan Community Center                             |
|                 |                                                                   |
| 1/23/86         | Mark Twain P.T.A. Community Dialogue meeting to inform            |
|                 | this community group of existing programs and future              |
|                 | plans related to integration                                      |
|                 |                                                                   |
| 1/24/86         | Formation of High School Interschool Student Council to           |
|                 | develop student leadership for effective implementation of        |
|                 | integration plan                                                  |
|                 |                                                                   |
| 1/29/86         | Magnet Fair to acquaint all middle school students with           |
|                 | High School magnet options                                        |
|                 |                                                                   |
| 1/29-1/31/86    | High School Open House tours to acquaint students with            |
|                 | programs                                                          |
|                 |                                                                   |
| 1/30/86         | N.Y.U. Project Equals Training Session to increase teacher        |
|                 | awareness of Equity Issues in Technology                          |
|                 |                                                                   |
| 1/30/86         | Press briefing on Integration Plan to communicate the             |
|                 | developing integration plan to the community                      |
 -------------------------------------------------------------------------------------



*1566
 ----------------------------------------------------------------------------------
|    DATE          |                             ACTIVITY                          |
|------------------|---------------------------------------------------------------|
| FEBRUARY         |                                                               |
| 2/3/86           | Principals' Half-Day Workshop with Metro Center for training  |
|                  | in School Improvement and Effective Schools in a              |
|                  | Climate of Change                                             |
|                  |                                                               |
| 2/6-2/27/86      | Parent tours to recruit for PEARLS Program                    |
|                  |                                                               |
| 2/10/86          | Districtwide Full-Day Staff Development meeting to complete   |
|                  | the individual School Improvement Plan                        |
|                  |                                                               |
| 2/10-2/14/86     | Effective Teacher Training Program from New York State        |
|                  | Education Department and Department of Public Instruction     |
|                  | of North Carolina to train Curriculum Coordinators for        |
|                  | Effective Teaching Strategies                                 |
|                  |                                                               |
| 2/13/86          | Bus tour for Business and Community People to publicize       |
|                  | Magnet Programs                                               |
|                  |                                                               |
| 2/14/86          | Meeting of High School Interschool Council to prepare         |
|                  | students for leadership role in the integration process       |
|                  |                                                               |
| 2/19/86          | Lecture and slide presentation co-sponsored by N.A.A.C.P.     |
|                  | and Yonkers Board of Education to inform students on          |
|                  | Black History                                                 |
|                  |                                                               |
| 2/16-3/12/86     | School Improvement Process Committee review of completed      |
|                  | individual school plans and conferences with principals to    |
|                  | aid schools in the school improvement process                 |
|                  |                                                               |
| 2/26-June, 1986  | Principals' Workshops in Educational Leadership (IBM) for     |
|                  | all principals for training to manage change                  |
|                  |                                                               |
| MARCH             |                                                               |
|                  |                                                               |
| 3/3-3/24/86      | Parent tours to recruit prospective PEARLS students           |
|                  |                                                               |
| 3/3-3/21/86      | Presentations on Multi-Ethnic Art for FLAME students to       |
|                  | increase awareness                                            |
|                  |                                                               |
| 3/3/86           | Meeting of minority PEARLS parents regarding student          |
|                  | progress                                                      |
|                  |                                                               |
| 3/4-3/31/86      | Queens DaughtersMeeting with Magnet Recruiting and           |
|                  | Pre-School Program staffs to build awareness                  |
|                  |                                                                       |
|                  | Yonkers Day CareMeeting with Magnet Recruiting and           |
|                  | Pre-School Program staffs to build awareness                  |
|                  |                                                               |
|                  | #25Meeting with Magnet Recruiting and Pre-School Program     |
|                  | staffs to build awareness                                     |
|                  |                                                               |
|                  | #13 & #27Meeting with Magnet Recruiting and Pre-School       |
|                  | Program staffs to build awareness                             |
|                  |                                                               |
| 3/12-3/26/86     | Staff meeting with Metro Center to map out pre-implementation |
|                  | phase of Human Relations Plan                                 |
|                  |                                                               |
| 3/13/86          | Establishment of Principals Network to develop a consistent   |
|                  | communication and collegial sharing process relating to       |
|                  | school change                                                 |
|                  |                                                               |
| 3/13/86          | Principals' Workshop in Educational Leadership conducted      |
|                  | by Principal Steering Committee and focusing on documentation |
|                  | and management of School Improvement Plan                     |
 ----------------------------------------------------------------------------------



*1567
 --------------------------------------------------------------------------------
|     DATE     |                            ACTIVITY                             |
|--------------|-----------------------------------------------------------------|
| 3/18/86      | Chamber of Commerce Breakfast publicizing the Gorton            |
|              | Magnet Program                                                  |
|              |                                                                 |
| 3/21/86      | Teachers College Workshop on Human Resources Management         |
|              | to train personnel staff in Conflict Management and             |
|              | Values Clarification                                            |
|              |                                                                 |
| APRIL        |                                                                 |
|              |                                                                 |
| 4/1/86       | Workshop meeting conducted by Assistant Superintendent,         |
|              | and Coordinators to develop remedial strategies for students    |
|              | falling below statewide reference point with Reading            |
|              | Teachers, Principals, Counselors                                |
|              |                                                                 |
| 4/1-4/18/86  | FLAME presentations on Multi-Ethnic Art to acquaint             |
|              | FLAME students with other cultures and thereby facilitate       |
|              | integration                                                     |
|              |                                                                 |
| 4/1/86       | Outward Bound parent meeting to provide information on          |
|              | this program                                                    |
|              |                                                                 |
| 4/7/86       | Meeting with Metro Center to plan for May school administrators |
|              | workshop on Human Relations                                     |
|              |                                                                 |
| 4/15/86      | Professional Development Seminar in collaboration with          |
|              | New York Bilingual Educational Multifunctional Support          |
|              | Center to discuss English Language Proficiency Testing          |
|              | Issues and Concerns for Bilingual, ESL Teachers, Directors,     |
|              | Coordinators, Principals                                        |
|              |                                                                 |
| 4/16-4/17/86 | Two-Day training in Mastery Teaching to implement Mastery       |
|              | Teaching for diverse populations for two Teacher                |
|              | Trainers                                                        |
|              |                                                                 |
| 4/16/86      | PEARLS parents tours to recruit for program                     |
| 4/29/86      |                                                                 |
|              |                                                                 |
| 4/17/86      | Countywide Principals meeting for 23 administrators to          |
|              | present information on Mastery Teaching for diverse populations |
|              | presented by Madeline Hunter (23 administrators) to             |
|              | enable principals to work with teachers on raising expectations |
|              | and effectively deal with a diverse student population          |
|              |                                                                 |
| 4/18/86      | Meeting of High School Interschool Council to develop a         |
|              | student leadership role to support integration                  |
|              |                                                                 |
| 4/18/86      | Meeting of central office Implementation Planning Committee     |
|              | to plan for integration strategies                              |
|              |                                                                 |
| 4/19/86      | Student meeting for Outward Bound to orient students for        |
|              | summer Outward Bound Program                                    |
|              |                                                                 |
| 4/21/86      | Meeting with Metro Center to plan for May school administrator  |
|              | workshop on strategies for enhancing integration                |
|              | efforts                                                         |
|              |                                                                 |
| 4/28-5/1/86  | Four-Day Workshop of Effective School Management for 3          |
|              | principals and coordinator for planning and implementation      |
|              | of the Effective Schools Models presented by Lawrence           |
|              | LaZotte                                                         |
 --------------------------------------------------------------------------------



*1568
 -----------------------------------------------------------------------------------|
|     DATE      |                          ACTIVITY                                 |
|---------------|-------------------------------------------------------------------|
| MAY           |                                                                   |
| 5/5/86        | Meeting with State Education Department Assistant Commissioners   |
|               | and central office staff to plan implementation                   |
|               | guidelines and monitoring for new Pupil Personnel legislation     |
|               | relating to dropouts, attendance problems and reduction           |
|               | of special education placements                                   |
|               |                                                                   |
| 5/5-5/12/86   | Establishment of teams of teachers and administrators to          |
|               | develop new programs for Remedy                                   |
|               |                                                                   |
| 5/8/86        | Student Interschool Council Meeting affording students the        |
|               | opportunity to share student concerns regarding integration       |
|               |                                                                   |
| 5/12/86       | Workshop for telephone operators, registrars, and secretaries     |
|               | to assist them in developing appropriate public communications    |
|               |                                                                   |
| 5/12-5/20/86  | Work sessions for program development teams for purpose           |
|               | of developing community awareness and recruitment materials       |
|               | related to new programs                                           |
|               |                                                                   |
| 5/12-5/22/86  | PEARLS Parent Tour to recruit for PEARLS Program                  |
|               |                                                                   |
| 5/12-5/22/86  | Meeting with Metro Center to finalize plans for administrators    |
|               | workshop                                                          |
|               |                                                                   |
| 5/12-5/29/86  | FLAME presentation on Multi-Ethnic Art to educate                 |
|               | FLAME students in multi-ethnic culture                            |
|               |                                                                   |
| 5/15-5/20/86  | Print and disseminate Remedy Order and summary of                 |
|               | Order to educate staff, community and elected officials           |
|               |                                                                   |
| 5/15-5/20/86  | Development of program materials (brochures, newsletters,         |
|               | media spots) to aid parents in program decisionmaking             |
|               |                                                                   |
| 5/15/86       | Preparation of job descriptions for permanent Human Relations     |
|               | personnel by Director of Human Relations for personnel            |
|               | department                                                        |
|               |                                                                   |
| 5/15-6/4/86   | Dissemination of program materials to aid parents and staff       |
|               | in program decisionmaking                                         |
|               |                                                                   |
| 5/15-5/23/86  | Series of community meetings in different sections of the         |
|               | city to generate and receive public input related to new          |
|               | program development                                               |
|               |                                                                   |
| 5/19-5/25/86  | Community recruitment meetings held by program development        |
|               | teams to describe programs and recruit students for               |
|               | new programs                                                      |
|               |                                                                   |
| 5/27-5/30/86  | Tours of Magnet Schools to recruit students for programs          |
|               |                                                                   |
| 5/30-5/31/86  | Two-day principals' workshop in Human Relations to train          |
|               | administrators in Human Relations strategies, climate for         |
|               | change, and conflict resolution                                   |
|               |                                                                   |
| JUNE          |                                                                   |
|               |                                                                   |
| 6/1/86        | Meeting with Multilingual Director to prepare list of bilingual   |
|               | priorities for Integration Plan                                   |
|               |                                                                   |
| 6/1/86        | Meeting with Special Education Director to prepare list of        |
|               | Special Education priorities for Integration Plan                 |
 -----------------------------------------------------------------------------------



*1569
 -----------------------------------------------------------------------------------
|     DATE      |                         ACTIVITY                                  |
|---------------|-------------------------------------------------------------------|
| 6/1-6/15/86   | Contact National Diffusion Network and other trainers and         |
|               | to establish dates for staff training for VST and Magnet          |
|               | schools                                                           |
|               |                                                                   |
| 6/1-6/30/86   | Meeting with students of closed buildings and redistricted        |
|               | buildings for purpose of counseling to aid in student transition  |
|               |                                                                   |
| 6/1-6/30/86   | Operation of public school Parent Information Centers to          |
|               | assist parents in deciding program options and decisionmaking     |
|               |                                                                   |
| 6/1-6/30/86   | P.T.A. Meetings to inform parents of programs and procedures      |
|               | to aid in decisionmaking                                          |
|               |                                                                   |
| 6/1-6/30/86   | Establish telephone communication for student recruitment         |
|               |                                                                   |
| 6/9-6/30/86   | Principals' meetings to develop plans for welcoming new           |
|               | parents and students                                              |
|               |                                                                   |
| 6/19-6/20/86  | Two-Day workshop co-sponsored with Metro Center for               |
|               | Assistant Principals and Pupil Personnel Staff                    |
|               |                                                                   |
| 6/23-6/30/86  | Recruiting and interviewing of teachers for Magnet and            |
|               | other positions                                                   |
|               |                                                                   |
| 6/30/86       | Meeting with Transportation Companies to establish transportation |
|               | and skill training needs                                          |
|               |                                                                   |
| JULY          |                                                                   |
|               |                                                                   |
| 7/86          | Establish citywide and school advisory committees to work         |
|               | with administrators on implementation concerns                    |
|               |                                                                   |
| 7/1/86        | Staff meeting with representatives from Yonkers Council of        |
|               | PTAs to develop activities to encourage parent involvement        |
|               | in their new schools                                              |
|               |                                                                   |
| 7/1-7/16/86   | Prepare list and contact key communicators from among             |
|               | attorneys, realtors, community agency staff, clergy and           |
|               | officials to develop a community cadre of community leaders       |
|               | to aid in integration efforts on a district basis                 |
|               |                                                                   |
| 7/1-7/30/86   | Training of 18 teacher trainers for Enrichment Program in         |
|               | Team Assisted Instruction, Project Pizzazz and Talents            |
|               | Unlimited                                                         |
|               |                                                                   |
| 7/1-7/30/86   | Teacher training in Project ECOLOGY, Starwalk, Zoo,               |
|               | Every Child a Winner, and Early Prevention of School              |
|               | Failure                                                           |
|               |                                                                   |
| 7/14/86       | Contact State Education Department and TESA Personnel             |
|               | (Teacher Expectations and Student Achievement) regarding          |
|               | information, planning and identification of personnel to          |
|               | serve as trainers                                                 |
|               |                                                                   |
| 7/21/86       | Contact New York State Education Department regarding             |
|               | information, planning and identification of personnel to          |
|               | serve as trainers in Effective Teaching                           |
|               |                                                                   |
| 7/30/86       | Staff meeting with parents and community leaders to               |
|               | establish list of possible community projects in which students   |
|               | may be involved                                                   |
 -----------------------------------------------------------------------------------



*1570
 -----------------------------------------------------------------------------------
|     DATE      |                          ACTIVITY                                 |
|---------------|-------------------------------------------------------------------|
| AUGUST        |                                                                   |
|               |                                                                   |
| 8/1/86        | Prepare schedules for student council leadership meetings         |
|               | for 1986-87 year to continue to work with students to aid in      |
|               | the integration of the school through student planned             |
|               | activities                                                        |
|               |                                                                   |
| 8/1/86        | Distribute transportation routes to parents to inform them        |
|               | of student transportation options                                 |
|               |                                                                   |
| 8/10-8/13/86  | Administrators workshop for all central office and building       |
|               | administrators to train administrators to deal effectively        |
|               | with integration concerns of entering students, new programs      |
|               | and conflict resolutions                                          |
|               |                                                                   |
| 8/15/86       | Prepare and distribute human relations newsletter to communicate  |
|               | information to parents and community about the                    |
|               | new programs                                                      |
|               |                                                                   |
| 8/25/86       | School based meetings with PTA and new parents to school          |
|               | to inform them of school programs and involve these new           |
|               | parents in PTA                                                    |
|               |                                                                   |
| 8/25/86       | Dissemination of school information by principals to orient       |
|               | students and parents to new programs in their selected            |
|               | schools                                                           |
|               |                                                                   |
| 8/25/86       | Counseling sessions to respond to student and parent concerns     |
|               | regarding changes in school                                       |
|               |                                                                   |
| 8/27/86       | Conduct training sessions for drivers and aides to develop        |
|               | skills for human relations, and safety training for students      |
|               | being transported to Magnet Programs and for Special              |
|               | Education                                                         |
|               |                                                                   |
|               | During Fall, 1986 and Spring, 1987 the district shall conduct     |
|               | at least 6 hours of workshops for custodians, food service        |
|               | personnel, school registrars, secretarial staff and aides.        |
|               |                                                                   |
|               | Fall, 1986Spring, 1987Individual workshops for faculty          |
|               | in area of conflict resolution and sensitivity to diverse         |
|               | cultural backgrounds (20 hours).                                  |
|               |                                                                   |
|               | Fall, 1986Spring, 1987Selected cultural organizations to        |
|               | work with students in enhancing knowledge of literary and         |
|               | cultural traditions of diverse groups.                            |
|               |                                                                   |
|               | Fall, 1986Spring, 1987Training of a cadre of staff and          |
|               | faculty in the Student Team Learning concept.                     |
|               |                                                                   |
|               | Spring, 1986Spring, 1987Faculty representatives to participate  |
|               | in workshops at New York University organized by                  |
|               | Metro Center.                                                     |
|               |                                                                   |
|               | Summer, 1986Spring, 1987Meet with community leaders             |
|               | to establish community projects involving students.               |
|               |                                                                   |
|               | Fall, 1986Administrators of individual schools to meet           |
|               | with students regarding school discipline code.                   |
|               |                                                                   |
|               | Fall, 1986Spring, 1987Human Relations Workshop Sessions         |
|               | for elementary and secondary students (10 hours).                 |
 -----------------------------------------------------------------------------------



*1571
 -----------------------------------------------------------------------------------
|      DATE     |                     ACTIVITY                                      |
|---------------|-------------------------------------------------------------------|
|               | Spring, 1985Spring, 1987Scheduled meetings of members           |
|               | of High School Council to facilitate communications.              |
|               |                                                                   |
|               | Fall, 1986Spring, 1987Training to commence for P.T.A.           |
|               | Council members (3 hours).                                        |
|               |                                                                   |
|               | Summer, 1986Ongoing informational meetings with representatives  |
|               | from Yonkers Council of PTA's.                                    |
 -----------------------------------------------------------------------------------



*1572 APPENDIX C

Supportive Services and Programs

Educational Improvement Plan

Yonkers Public Schools

SUPPORTIVE SERVICES AND PROGRAM

1. Staff Development

A comprehensive staff development plan to assist administrators and teachers in the implementation of new programs for September will begin in the Summer of 1986.
Beginning in June, the New York State Education Department's National Diffusion Network Team will conduct a series of inservice workshops for teachers for six separate programs included in the Remedy Proposal:
(a) Project Zoo
(b) Kindermath Program
(c) Project Ecology
(d) The Early Prevention of School Failure Program
(e) The Starwalk Program
(f) Every Child a Winner
Additional workshops will focus on two special programs being provided to staff at every Voluntary Student Transfer (VST) site. These programs are the Talents Unlimited Program and the Student Team Leadership Program. A special cadre of teachers and principals from these VST schools will be trained as turnkey facilitators who in turn will train other teachers and administrators in other VST schools which will house identical programs.
The new Comprehensive Staff Development Plan is based upon the New York State Education Department guidelines recommending a full day program for all teachers. Additional activities derived from a needs assessments and understanding of district goals are also incorporated into the Plan.
In addition, Staff Development activities in preparation for September, 1986 will include a minimum of three days of intensive training and five action workshops to be held during August, 1986 and which will be designed exclusively to provide the necessary program skills for every teacher assigned to a districtwide magnet program.
Over the course of the summer and continuing through the entire school year, university professors representing Sarah Lawrence College will work with teachers in developing and expanding curriculum for the Foreign Language and Multicultural Educational (FLAME) Programs located at School 30 and also School 22. Teachers College, Columbia University will assist with the PEARLS Program.
State University of New York's Partnership Consortium and the State will work with teachers in the Aesthetics and Science Programs located at Martin Luther King Jr., Fermi and Emerson; Iona College of New Rochelle will concentrate on computer programs located throughout the district, particularly in Martin Luther King; St. Joseph's Hospital, affiliated with the Medical and Health Magnet at Gorton High School, and a pool of other kinds of needed training for staff to ensure the successful implementation of the total instructional program in September.

2. Remediation

Remediation is not separate, but part of the total education process. It is an ongoing process and takes place when students are identified through a variety of sources including but not limited to teacher observations, New York State mandated tests, and districtwide evaluation procedures.
A formal process in the early identification of pupils who need special help in developing the basic skills of reading comprehension, mathematics, and writing is required by the Yonkers Remediation Program. Early identification and the monitoring of pupil progress in developing these skills are important features of the current program and will continue to be emphasized under this Order.
The basic criteria for determining remedial instruction is based on student test scores on the mandated New York State Tests administered in Grades 3, 5, 6, and 8. However, when a student falls below the *1573 State Reference Point on these tests, the following process takes place;

Stage I
Parental Notification: A standardized reporting form is sent to parents. The form includes the students' scores and the content and scope of the instructional program. The form indicates the remediation teacher and provides an opportunity for parents to receive recommendations on how to assist in the reinforcement of the identified remedial area(s).

Stage II
Student Participation: Students receive both individualized and small group instruction from their classroom teacher and/or from the reading and math specialist.
The students' progress is monitored through the Yonkers Remediation district Program which consists of an outline of skills necessary to master the basics in the content areas of reading, mathematics and writing.

Stage III
Termination of Pupil Participation in the Yonkers Remedial Program: When a pupil is provided remediation for a period of time (not less than six months) and there is strong evidence that the remediation is no longer needed, the student is re-tested with the appropriate New York State test for the grade level. This opportunity is given to the student in February and June.
If the appropriate passing scores have been achieved, a student is removed from the remedial program. The decision to end remediation must be supported by all available information and be endorsed by the classroom teacher.

Stage IV
Parental Notification: Parents are also notified when the remedial program is terminated. Written notice, containing the reason for ending the program, is provided. If parents request that remedial programs be continued, every effort must be made to accommodate their wishes.

Remediation
The Yonkers public schools will continue to refine its current Remediation Program. Remediation for Yonkers students will not be confined to the above process but will be developed, improved and expanded according to the needs reflected by the student population. It will continue to target those students in the non-desegregative environment during the transitional period and the Yonkers public schools will meet full compliance with the educational goals set forth in this Order.
The Yonkers program will be incorporated into educational experiences which will include parents as partners in reading; computer literacy training to reinforce basic skills; and the involvement of city library services to encourage reading for lifetime enjoyment.
"Thought is Taught" will be the new motto which will emphasize thinking skills as the prerequisite to all basic skills.

3. School Improvement Plan

A basic component in the new program of instruction mandated by the State of New York, the Regents Action Plan, is the identification of those schools within the State requiring special assistance. Identification of these schools is made in an annual release of a Comprehensive Assessment Report in which the schools are identified according to the following selection indicators:
 Student test data on all pupil evaluation program tests, all Regents preliminary competency tests, all Regents examinations, all occupational education proficiency examinations and all second language proficiency examinations
 Student enrollment by grade
 Number of students transferred into the alternative high school equivalency preparation program
 Data, as required by the commissioner, on diplomas and certificates awarded
 Any additional information which the superintendent of the school district, or the chief administrative officer of the nonpublic school believes will reflect the relative assessment of a school building or district.
*1574 The Comprehensive Assessment Report for the Yonkers public school system was released on December 4, 1985, in which 12 schools were identified by the State of New York as in need of special assistance. (The list was subsequently reduced to 11 with the removal of Gorton High School) Each of the schools is located on the west side of the city and all but 3 are predominately minority.
An integral part of the Comprehensive Assessment Report is the requirement that the Superintendent of Schools, in cooperation with the professional staff, establish a Comprehensive School Improvement Plan (CSIP) which would specify specific measures, procedures, and recommendations which would be undertaken to improve student achievement in the schools identified as being in need of assistance (CAR schools).
In addition to the Comprehensive School Improvement Plan being developed for the CAR schools, the administration directed that such plans be developed for each school so that a comprehensive assessment of needs, both programmatical and physical, could be provided for the school system. Although the district would be reorganized under this Order, that program will be continued and will follow the guidelines established by the New York State Education Department which are that the Comprehensive School Improvement Plans must be developed as follows:
 In consultation with teachers, administrators and other school personnel
 On an individual school basis for implementation in September of 1986
 On the prescribed format (i.e., including definition of individual school needs, goals, objectives, activities, timelines, and evaluation)
 Using the Effective Schools Model  a grass roots approach to planning for effective change initiated by individual school staffs
An active program of inservicing of administrators and teachers has been undertaken by the administration for the development of the School Improvement Plan. These activities include the following:
 School administrators have been provided training in preparation for their tasks of acting as turnkey workshop leaders of sessions designed for plan development. These administrative staff development sessions included training by central office personnel, university professors, Metro Center staff and fellow principals who have successfully followed the Effective Schools Model.
 Two half and one full day workshop led by principals were conducted in each school. During these sessions CSIPs were developed and will be refined for presentation to the Superintendent of Schools, Board of Education and (in the case of the eleven CAR identified schools) the New York State Education Department.
 Each school plan will be reviewed for additional assistance required for effective implementation. Beginning in March, six New York State Education Department Effective Schools Consortium representatives will be worked in concert with the eleven CAR identified school principals and staffs in an effort to commence preparation for the plan. They will serve as support personnel along with local curriculum coordinators and Chapter II teacher trainers.
 It should be noted that the selection of these schools was based on data for the 1983-84 school year and significant progress has been made in the improvement of student achievement in many of the schools identified by the State Education Department since that time. These efforts will be encouraged and further developed as the CSIP process unfolds but it must be recognized that many of the schools identified will be changed under this Proposal. The more significant task is to maintain accurate identification of the children attending the CAR schools and to ensure appropriate remediation for them.


*1575 4. Districtwide Program

The district has developed various curricular models and programs designed to foster an understanding and appreciation of differences among races, cultures and groups. These include programs such as: Student Team Learning, Talents Unlimited, and the Ferguson-Florissant Writing Project. These have been facilitated by ECIA Chapter 2 teacher training to ensure a consistent quality of inservice in these interactive programs. In addition to the classroom models and schoolwide programs, there are many districtwide activities designed to increase interracial exposure and improve intergroup relations.
High School Student Council
At the high school level, the district has established an inter-school student council to promote school improvement projects and to advise the Superintendent of student matters. Five high school students, one from each school, were selected for summer training in leadership and attended a New York State Student Seminar in July, 1985. This group of racially balanced students have given their leadership to the total group. The teacher-advisor for this group is a former NATIONAL TEACHER OF THE YEAR.

Outward Bound
The district has co-sponsored an Outward Bound Program which sent several high school students throughout the country to learn to survive with other students in a variety of experiences.
Convocation
The district is planning a seventh and eighth grade convocation on relevant topics to bring students together in a problem-solving situation. Future plans include a county-wide convocation under university sponsorship.
Summer School
A centralized summer school program is offered to all high school students and includes counseling services and remedial instruction.
Music and Art Fair
The district's Music and Art Fair is the culmination of school-based activities throughout the year and provides an opportunity for interracial exposure.
Spelling Bee
The district Spelling Bee is the culmination of classroom, school and area bees of all elementary schools. In addition to the English Spelling bee competitions, simultaneous competitions are also conducted in Spanish.
Interschool Trips
As part of the district's program with the Westchester Council of the Arts, cultural trips are planned for several elementary schools. In addition, interschool trips for specific school events are sponsored to provide for interracial exposure.
Yonkers Educational and Cultural Arts Center
The restoration of this beautiful turn-of-the-century mansion has truly been the result of community and school district interest and shared support. Students from the Saunders Trades and Technical High School's architectural department restored the building; community members donated money and resources; horticulture students from other district high schools beautified the grounds; and Culinary Arts students prepare meals for community events and public fetes. In addition, it serves as a teacher training facility and conference center open to the entire county.
In order to achieve the district's goals of creating a multicultural environment and reducing ethnic and racial isolation, the district will continue to support and expand multi-cultural activities.

5. Facilities

The infrastructure of the Yonkers public schools has been in a deteriorating state for many years due to the lack of capital funding. The situation in some of the schools within the City has approached a state of alarm in terms of physical condition, let alone the learning environment of children and for staff.
*1576 It is to be noted that the district has a comprehensive Capital Improvement Program extending over the next five years and the rehabilitation needs of the facilities throughout the district are clearly severe. Every effort shall be made to continue the efforts of the district to obtain additional funding to continue the rehabilitation program which will be initiated under the $11.3 million bond program.

6. Extra-Curricular Programs

There is a very comprehensive extra-curricular program in the Yonkers public school system, including interscholastic sports, intramural activities, and a variety of other activities related to student clubs, newspaper, drama clubs, bands, musical shows and other programs for students' interests and activity preferences. In order to ensure equality in terms of participation and availability of extra-curricular activity to students who attend Magnet School or who transfer voluntarily to enhance integration, the district will:
 ensure that transportation is available after school for those students who wish to participate in extra-curricular activities and who are transported to school.
 establish pre-determined pick-up and drop-off points for students participating in extra-curricular programs to ensure safety and reasonableness in terms of distance and time.
In addition, the district will closely monitor the racial/ethnic composition of the extra-curricular program in each school to maintain an appropriate and desirable balance. Recruitment efforts will be established within each school to assist in the efforts to provide such a balance.
Extra-curricular programs shall be based on need, interest and preference of the students, both in area attendance zone, as well as for those students who voluntarily transfer to the school for racial/ethnic integration purposes.

7. Compensatory Infusion Programs

Those schools which do not meet the district's integration goals and which remain predominantly minority during the transition period will be eligible for intensive compensatory programs. These will include smaller class sizes, additional reading teachers, reading aides and trained mathematics specialists and aides who will provide individually guided instruction in small groups, using special materials and newly equipped labs. Transitional schools will also be eligible for increased guidance, psychological, and social work services to ensure an optimum learning environment.
Moreover, a summer school program for low achieving students is planned to mitigate the effects of "summer loss" and to provide additional instructional time. Prevention of future school failure is the goal of the group counseling component.

8. Chapter I Services

The Chapter I funds provided to the Yonkers public schools currently supports reading teachers, mathematic teachers, ESL teachers and teacher support in 10 elementary schools and two middle schools. The students who are receiving these services and who are entitled to receive these services will continue to receive them under the Remedy Proposal in one of two major ways:
 Those schools under the new organization with a high percentage of eligible students will receive full time supplemental staff for small group remediation instruction in reading, mathematics, and ESL. In addition, instructional material and equipment will also be provided.
 In those schools where there are small numbers of eligible students, instruction will be provided in a resource model or a tutorial model. In those instances, Chapter I funds will be provided to support the additional teacher time required.
NOTES
[*]   All neighborhood schools will also have a common core of enrichment programs. The programs described here are above and beyond
the common core.
[**]   And a strong academic Magnet component the precise nature of which shall be recommended by the district and which may be
commenced on a grade-a-year basis.
[***]   Subject to the Court's final decision regarding Whitman following completion of the housing portion of the remedy hearings and without
prejudice to that decision.